Title: To Thomas Jefferson from Robert Smith, 14 January 1809
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Navy Dept. 14 Jany 1809
                  
                  I have the honor to enclose herewith for your nomination to the Senate a list of officers for the Marine Corps and of Surgeons mates for the Navy.
                  The marine Officers are indispensable for that Corps under its present regulations, & the surgeons mates are wanted immediately for actual service, that Corps being reduced by deaths & resignations.
                  I send also a few blank warrants to fill up vacancies in the Corps of Midshipmen. 
                  I have the honor to be with high respect Sir Your ob Serv.
                  
                     Rt Smith 
                     
                  
               